Citation Nr: 1515021	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  That decision granted an increased evaluation for residuals of a fractured jaw to 20 percent effective November 18, 2009, and continued to deny service connection for low back pain.  In August 2010, the Veteran filed a Notice of Disagreement pertaining to both claims.  With respect to her claim for residuals of a fractured jaw, the Veteran stated that she disagreed that the award was not made effective as of March 1991.  The RO furnished the Veteran a Statement of the Case in April 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in May 2012 that appealed only the denial of service connection for low back pain.  
    
In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In November 2014, the Board remanded the Veteran's appeal to obtain medical records, to locate additional service treatment records from July 1990, to locate dependent medical records for back surgery performed in November 1991, and to obtain a VA examination.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in February 2015.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.  However, as will be discussed below, the Board finds that a remand is necessary to ensure compliance with its November 2014 remand instructions.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

The Board notes that, in a January 2014 letter, the Veteran informed VA that she was providing evidence to support her claim that the effective date for her award of service connection for residuals of a fractured jaw should be changed from November 18, 2009 to March 28, 1991.  As noted above, the Veteran did not perfect an appeal of her claim relating to residuals of a fractured jaw.  The issue of an earlier effective for the award of service connection for residuals of a fractured jaw has been raised by the record in the January 2014 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim is warranted, even though such will, regrettably, further delay an appellate decision on the matter. 

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id. 


I.  PRIVATE MEDICAL RECORDS

In its November 2014 remand, the Board instructed the RO to contact the Veteran and ask that she identify all health care providers who have treated her for a low back condition, and, then, to obtain those records.  In January 2015, the RO sent a letter to the Veteran requesting that she identify private providers who have treated her low back condition and complete VA Form 21-4142a, General Release for Medical Provider, so that VA can obtain treatment records on her behalf.  The Veteran did not respond to that request.  In light of the Veteran's failure to respond to the request, the Board finds that the RO has complied with this remand instruction to the extent possible, and no further action in this regard is warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

The Board notes that the January 2015 letter was addressed to the Veteran using her former last name, but with the correct address.  Given that the February 2015 SSOC was mailed using the same name and the Veteran responded to the SSOC, the Board finds that the Veteran did received the January 2015 letter.

The Board notes further that, in her February 2014 Board hearing, the Veteran testified that she has received private treatment for her back pain from C.S.S., D.C. and at S.N.L.H. only.  In March 2014, the Veteran submitted private treatment records from these two providers.  Thus, it is appears that all relevant private treatment records have already been submitted by the Veteran.

II.  SERVICE TREATMENT RECORDS

At her February 2014 Board hearing, the Veteran testified that in July 1990 she felt a "snap" in her back and was seen in the emergency room at Camp Pendleton Naval Hospital for treatment.  The Veteran also testified that she learned she was pregnant at that visit.  The Board notes that the Veteran's service treatment records contain June 1990 laboratory results that are positive for HCG, suggesting that the Veteran may have been pregnant, and three July 1990 laboratory results that are positive for HCG.  However, the Veteran's service treatment records do not contain records pertaining to the purported July 1990 incident involving a "snap" in the Veteran's back.  

In its November 2014 remand, the Board instructed the RO to attempt to locate any additional service treatment records, to specifically include records pertaining to an alleged "snap" in the Veteran's back in July 1990.  While VBMS shows receipt of the Veteran's service treatment records in December 2014, there is no documentation in the claims file that shows the RO made any requests to search for or obtain the July 1990 records.  (The Board notes that at the time of its November 2014 remand the Veteran's claims file was primarily a paper claims file.)  Thus, remand is required to ensure compliance with the Board's November 2014 remand and to ensure the RO has taken steps to locate the July 1990 records.  

On remand, the RO is to attempt to locate any additional service treatment records at Camp Pendleton Naval Hospital for treatment from July 1, 1990 to the Veteran's separation of service on March 27, 1991.  The Board notes that it appears OB-GYN records are also missing from the Veteran's service treatment records.  These records may contain statements relevant to the Veteran's back condition.  The RO is to clearly document all steps taken to locate the requested records.

III.  DEPENDENT TREATMENT RECORDS

In its November 2014 remand, the Board instructed the RO to attempt to locate the Veteran's dependent medical records pertaining to her surgery in November 1991 on the lumbar segment of the spine (i.e., lumbar herniated disc or laminectomy at L5-S1, or both).  The RO was instructed to search under the Veteran's name (including all former last names) and to search under the Veteran's former husband's name (who was on active duty).  There is no documentation in the claims file that the RO took any steps to search for the Veteran's dependent records on remand.  Thus, remand is required to ensure compliance with the Board's November 2014 remand and to ensure the RO has taken steps to locate the Veteran's dependent records.

When the RO requested the Veteran's dependent medical records in December  2010, it requested only outpatient medical records pertaining to back and jaw conditions prior to December 1, 1991 from Camp Pendleton Naval Hospital and Balboa Naval Hospital.  The records were only requested in the name of the Veteran's former spouse.

A birth certificate shows that the Veteran gave birth on March 28, 1991 at Camp Pendleton Naval Hospital (the day after the Veteran separated from service).  In addition, the Veteran testified at her February 2014 Board hearing that she had an appendectomy on October 31, 1991 at Balboa Naval Hospital.  She testified that it was at that time that a physician put in for her to have her herniated discs taken care of three weeks later.  Medical records from these inpatient admissions may be relevant in deciding the Veteran's claim; therefore, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Board notes that it is more likely that the Veteran's alleged laminectomy was performed on an inpatient, rather than outpatient, basis.   

Therefore, on remand, all inpatient and outpatient dependent  medical records should be sought that relate to childbirth, an appendectomy, and a back condition from Camp Pendleton Naval Hospital and Balboa Naval Hospital prior to December 1, 1991.  The search should be conducted under both the former spouse's name and social security number and the Veteran's social security number and all former names.  The Board acknowledges that dependent medical records are supposed to be maintained under the service member's information; however, given that the Veteran had just separated from service, the medical records may have been maintained in her name.  The RO is to clearly document all steps that it takes to locate the requested records.


IV.  VA EXAMINATION 

The Veteran was afforded a VA examination of the thoracolumbar spine in January 2015 that was performed by E.A., PA-C.  The Board finds the examination report inadequate to the extent that, although the report states that imaging studies were performed, the reports of the studies are not included in the examination report or the Veteran's claims file.  The examiner does not note whether the imaging studies show evidence that a laminectomy was in fact performed at the L5-S1 level.  

In addition, the Board finds that the January 2015 opinion is inadequate to the extent that the VA examiner did not specifically address the Veteran's statement that she sought treatment in July 1990 for an alleged back injury.  Therefore, the Board finds that an addendum opinion is necessary.  

On remand, an addendum opinion is to be obtained from a physician (M.D.) and the Veteran's January 2015 imaging studies are to be associated with the claims file.  The need for an examination is left to the discretion of the physician offering the addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the Veteran's claims file all reports relating to imaging studies of the Veteran's lumbar spine performed in January 2015.  

2.  Attempt to locate any additional service treatment records at Camp Pendleton Naval Hospital for treatment from July 1, 1990 to the Veteran's separation of service on March 27, 1991, specifically to include records pertaining to an alleged emergency room visit in July 1990 for a "snap" in the Veteran's back and OB-GYN records.  The RO is to clearly document all steps taken to locate the requested records.
3.  Attempt to locate all of the Veteran's inpatient and outpatient dependent medical records that relate to childbirth, an appendectomy, and a back condition from Camp Pendleton Naval Hospital and Balboa Naval Hospital prior to December 1, 1991.  The search should be conducted under both the former spouse's name and social security number and the Veteran's social security number and all former names.  In 1991 the Veteran was married to a C.S.Y. (his name can be found on their California marriage license).  The Veteran's last name in 1991 was Yates, additional names include Pence, Ojala, Sands, and Clausings.  The RO is to clearly document all steps taken to locate the requested records.

4.  Thereafter, obtain an addendum opinion from a physician (M.D.) regarding the nature and etiology of the Veteran's low back condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  The need for an examination is left to the discretion of the physician offering the addendum opinion. 

The examiner is requested to provide an opinion and/or address the following:

(a)  Describe all findings from the Veteran's January 2015 imaging studies of the lumbar spine, including whether such studies show that the Veteran has had a  laminectomy and whether the Veteran has intervertebral disc syndrome.

(b)  Provide an opinion for each back condition diagnosed as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service, or (2) results from or was caused by any injury or disease that occurred in service.  

The examiner is advised that the Veteran is competent to report her symptoms and history, specifically that she suffered a back injury in July 2010 and had back surgery in November 2011.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

In addition, the basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



